IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,582-03


EX PARTE GREGORY LYNN SUMMERS




ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM THE 350TH DISTRICT COURT OF TAYLOR COUNTY



Per Curiam. Holcomb, J., dissents.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on August 21, 1991.  We affirmed the
conviction and sentence.  Summers v. State, Nos. AP-71,338 and AP-71,389 (Tex.Crim.App.
June 8, 1994).  On October 1, 1997, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Summers, Nos. WR-48,582-01 and WR-48,582-02 (Tex.Crim.App. March 28, 2001).


 SUMMERS   -2-
	We have reviewed the application and the record in this case and find that this
subsequent application for writ of habeas corpus does not meet the requirements for
consideration of subsequent claims under Texas Code of Criminal Procedure, Article 11.071,
Section 5.  The application is dismissed as an abuse of the writ and the motion to stay
execution is denied.
	IT IS SO ORDERED THIS THE 23RD DAY OF OCTOBER, 2006.
Do Not Publish